Citation Nr: 1342056	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for Irritable Bowel Syndrome (IBS), evaluated as 10 percent disabling from March 18, 2011.

2.  Entitlement to a compensable rating for residuals of a nose fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1973 to January 1977 and from March 1977 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.

(The issue of entitlement to an increased rating for residuals of a nose fracture is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Prior to November 17, 2011, the Veteran's IBS was manifested by no worse than moderate symptoms evidenced by frequent bowel disturbance with abdominal distress.

2.  From November 17, 2011, the Veteran's IBS has been manifested by severe symptoms evidenced by alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Prior to November 17, 2011, the criteria for an initial rating in excess of 10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013). 

2.  Since November 17, 2011, the criteria for a rating of 30 percent for IBS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated June 2011.  The content of this notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded a VA examination for his IBS.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds an August 2011 examination adequate for the purposes of the evaluating the Veteran's IBS, as it involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where there has been disagreement with an initially assigned disability evaluation, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the claim period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected IBS has been rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).  Under Diagnostic Code 7319, a 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent schedular evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

For the period prior to November 17, 2011, the Veteran's IBS more closely approximated the criteria for a 10 percent rating.  A March 2011 VA treatment note detailed that the Veteran had urgent diarrhea, that occurred at least two times per week.  A history of constipation was not noted and the Veteran denied epigastric discomfort.  An April 2011 VA treatment note shows that there was no change in the Veteran's "bowel habits and no change in size, consistency, color or shape of his stool."  Examination of the Veteran's abdomen revealed that the abdomen was soft and nontender and bowel sounds were noted as normal.  See April 2011 VA Treatment Record.  Finally, the Veteran submitted to a VA examination in August 2011.  The report of that examination shows that the Veteran experienced diarrhea and constipation, "about 50 percent each."  When experiencing diarrhea, the Veteran may defecate twelve times per day.  The bowel was noted as soft and nontender.  The Veteran also reported that he experienced nausea infrequently when he experienced diarrhea.  No abdominal pain was noted.

The evidence of record until November 17, 2011, does not indicate that the Veteran ever suffered more or less constant abdominal distress, as required for a 30 percent rating under Diagnostic Code 7319.  Indeed, despite being asked while receiving VA treatment in March 2011, the Veteran reported no epigastric discomfort.  Further, at the Veteran's August 2011 VA examination, no abdominal pain or distress was noted.  As discussed above, a rating in excess of 10 percent under Diagnostic Code 7319, namely a 30 percent rating requires severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  The evidence of record for the period prior to November 17, 2011, does not indicate that the Veteran suffered more or less constant abdominal distress during that period.  Indeed, no lay statements or medical evidence during the claim period indicate that the Veteran suffered constant abdominal distress associated with his service-connected IBS.

For the period from November 17, 2011, the Veteran's IBS more closely approximates the criteria for a 30 percent rating.  On that date, the Veteran reported that he experienced "constant abdominal distress."  November 2011 Notice of Disagreement.  Further, a January 2012 treatment note specifies that the Veteran has diarrhea almost daily and the Veteran "will have associated abdominal cramping with this."  January 2012 VA Treatment Record.  The Veteran also reported that approximately four times per year he experiences diarrhea so severe that he is unable to work.  Id.  In November 2012, the Veteran reaffirmed that he experiences constant abdominal distress.  See November 2012 VA 9 Form.  The Veteran is competent to observe that he experiences such distress.  Barr v. Nicholson, 21 Vet. App. 303, 307 (1994) (laypersons competent to report observable symptomatology related to an illness suffered by the layperson).  Further, from November 17, 2011, the Veteran has consistently reported constant abdominal distress.  Of particular importance, the Veteran reported daily diarrhea and resultant abdominal cramping.   The Veteran's consistency in reports of constant abdominal distress tends to support his claim.  Thus, the evidence is sufficient to show that the Veteran's symptomatology more closely approximates the criteria necessary for a 30 percent rating under Diagnostic Code 7319, for the period beginning November 17, 2011.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's IBS is manifested by abdominal distress, diarrhea and constipation.  The symptoms exhibited by the Veteran's IBS are specifically contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extra-schedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if a claimant or the record reasonably raises the question of unemployability due to the disability for which a higher rating is sought, then part of that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the TDIU issue is not raised.  As discussed above, a January 2012 VA treatment note indicates that the Veteran misses work about four times per year due to severe diarrhea.  That treatment note, however, also specifies that the Veteran is employed and indicates that the Veteran is able to handle the occupational tasks associated with his job, other than having to miss work about four times per year.  Additionally, the Veteran has not specifically claimed unemployability because of the IBS.  Thus, the evidence of record does not reasonably raise a claim for TDIU.   


ORDER

Entitlement to an initial rating in excess of 10 percent for IBS for the period prior to November 17, 2011, is denied.

Entitlement to a 30 percent rating for IBS from November 17, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



REMAND

With respect to the Veteran's claim for an increased rating for his service-connected nose fracture residuals, a remand is necessary. 

The Veteran's service-connected disability has been rated pursuant to Diagnostic Code 6599-6504.  The hyphenated code is intended to show that the Veteran's nose fracture has been rated analogously to loss of part of the nose or nasal scars under Diagnostic Code 6504.  See 38 C.F.R. § 4.20 (2013) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2013) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Diagnostic Code 6504 provides that a 10 percent rating is warranted for loss of part of one ala or other obvious disfigurement.  38 C.F.R. § 4.97, Diagnostic Code 6504 (2013).  A 30 percent rating is warranted for exposure of both nasal passages.  Id.  Also potentially applicable to the Veteran's service-connected disability is Diagnostic Code 6502, pertaining to traumatic deviation of the nasal septum.  That diagnostic code provides for a 10 percent rating where there is a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2013).  

As discussed above, the Veteran was afforded a VA examination in August 2011.  At that examination, the Veteran's nose was examined.  With respect to the Veteran's nose, the examiner stated:

[n]o abnormality is noted.  The alignment to the nose appears to be normal.  Veteran is not complaining of any tenderness at this time.  Able to visualized [sic] turbinate's [sic] without problems.  The Veteran has already been diagnosed in the past with healed nasal fracture and is not complaining of any problems to the nasal passages itself.

The examiner made no other findings regarding the Veteran's nose fracture, other than to say that it was "resolved."  There is no further evidence during the claim period regarding the severity of this disability.

While the August 2011 examiner determined that the Veteran's nose "appear[ed] to be normal," and that the Veteran's turbinates were visualized, the examiner did not discuss any problem in the context that would allow for application of Diagnostic Code 6502 or 6504.  Specifically, it is unclear whether the Veteran has lost any parts of one ala.  Moreover, despite the fact that the Veteran did not complain of any problems relating to his nasal passages, it is not clear, under Diagnostic Code 6502, whether the Veteran's nasal passages are both patent, whether each is 50 percent obstructed, or whether a single passage is totally obstructed.  The mere fact that the Veteran did not complain of any problems with his nasal passages does not necessarily equate to no obstruction.  Additionally, the Veteran has specifically claimed that he experiences disfigurement.  Given that the August 2011 VA examination report does not address those relevant criteria, a new VA examination is necessary to allow the Board to address the severity of the Veteran's service-connected nose disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  (The note following Diagnostic code 6504 requires that Diagnostic Code 7800 also be considered where appropriate.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of a nose fracture.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should specifically comment of the degree of severity of the Veteran's residuals of a nose fracture and any current symptomatology associated with that disability.  The examiner must comment on the level of nasal obstruction in each passage.  The examiner must also state whether the Veteran has lost part of one ala or if there is any other obvious disfigurement of the Veteran's nose.  The examiner must state whether there is loss of part of the nose such that both passages are exposed.

Unretouched color photographs should be taken, and the examiner should be instructed to specifically detail every aspect of any scarring, including size, so that the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800 may also be considered.  (Whether the Veteran experiences any one or more of the 8 characteristics of disfigurement listed in note 1 under Diagnostic Code 7800 because of the nose fracture should be capable of being ascertained by review of the report of this examination.)  

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is completed in a deficient manner, appropriate corrective action should be undertaken.  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claim for a higher rating on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


